

116 HJ 75 IH: Relating to a national emergency declared by the President on February 15, 2019.
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 75IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Mr. Castro of Texas submitted the following joint resolution; which was referred to the Committee on Transportation and InfrastructureJOINT RESOLUTIONRelating to a national emergency declared by the President on February 15, 2019.
	
 That, pursuant to section 202 of the National Emergencies Act (50 U.S.C. 1622), the national emergency declared by the finding of the President on February 15, 2019, in Proclamation 9844 (84 Fed. Reg. 4949) is hereby terminated.
		